90 U.S. 289 (____)
23 Wall. 289
SANDUSKY
v.
NATIONAL BANK.
Supreme Court of United States.

*291 Mr. William Tod Otto, in support of his motion.
Mr. J. Harper, contra.
*292 The CHIEF JUSTICE delivered the opinion of the court.
To authorize an appeal to this court from the judgment or decree of a Circuit Court reviewing the action of a District Court under its bankruptcy jurisdiction, the case must be one in which an appeal may be taken from the District to the Circuit Court; that is to say, it must be a case in equity arising under or authorized by the Bankrupt Act.[]
In our opinion this is not such a case. A proceeding in bankruptcy from the time of its commencement, by the *293 filing of a petition to obtain the benefit of the act, until the final settlement of the estate of the bankrupt, is but one suit. The District Court, for all the purposes of its bankruptcy jurisdiction, is always open. It has no separate terms. Its proceedings in any pending suit are, therefore, at all times open for re-examination upon application therefor in an appropriate form. Any order made in the progress of the cause may be subsequently set aside and vacated upon proper showing made, provided rights have not become vested under it which will be disturbed by its vacation.
Applications for such re-examination may be made by motion or petition, according to the circumstances of the case. Such a motion or petition will not have the effect of a new suit, but of a proceeding in the old one.
In this case Sandusky had been adjudged a bankrupt in a suit to which he was a party. He desired to have that adjudication set aside, and accordingly filed his petition in the District Court for that purpose. This petition was filed in the original cause. It was in no sense whatever a bill in equity to impeach the adjudication for fraud. It had none of the forms of such a bill. On the contrary, it had all the forms of a petition for a rehearing in the original suit, and at the express request of Sandusky was filed as a petition in that suit. It thus became part of the proceedings in bankruptcy, from which it cannot be separated. No appeal could be taken from the whole proceeding, and consequently none can be taken from this as one of its parts. The only remedy provided for the correction of errors in such cases is to be found in the supervisory jurisdiction of the Circuit Courts under the provisions of the first clause of the second section of the Bankrupt Act.[*] From the decisions of the Circuit Court in the exercise of that jurisdiction no appeal lies to this court. It has been many times so decided.[]
APPEAL DISMISSED.
NOTES
[]  Revised Statutes, § 4980.
[*]  Revised Statutes, § 4976.
[]  Morgan v. Thornhill, 11 Wallace, 65; Hall v. Allen, 12 Id. 454; Mead v. Thompson, 15 Id. 638; Marshall v. Knox, 16 Id. 555; Coit v. Robinson, 19 Id. 285; Stickney v. Wilt, supra, 150.